                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   HABCO STRUCTURAL SPECIALISTS,                     )
   INC.,                                             )
                                                     )
   Plaintiff and Counter-Claim Defendant,            )
                                                     )
   v.                                                )   Docket No. 1:20-cv-120
                                                     )
   HOMESTEAD JOIST REINFORCEMENT                     )
   LLC, COLBY YARGER, MICHELLE RAY,                  )   JURY TRIAL DEMANDED
   STEVEN MELANCON, and NATHANIEL                    )
   HICKS,                                            )
                                                     )
   Defendants and Counter-Claim Plaintiffs,          )
                                                     )
   v.                                                )
                                                     )
   MARJORIE HODGE, Individually and as the           )
   Personal Representative of the Estate of Philip   )
   Hodge, LISA KUBELICK, and ANTHONY                 )
   ESSEX                                             )
                                                     )
   Third-Party Defendants.


                        COLBY YARGER’S FIRST AMENDED
                   COUNTERCLAIMS AND THIRD-PARTY COMPLAINT


         Colby Yarger (“Mr. Yarger”), pursuant to Rule 15(a)(1)(A) of the Federal Rules of Civil

  Procedure, for his First Amended Counterclaims against Habco, and Third-Party Complaint

  against defendants Marjorie Hodge, Individually and as the Personal Representatives of the Estate

  of Philip Hodge, Lisa Kubelick, and Anthony Essex, states as follows:

                                  JURISDICTION AND VENUE

         1.      This Court has original jurisdiction over Habco’s claim arising under the Defend

  Trade Secrets Act under 28 U.S.C. § 1331.




                                     -1-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 1 of 16 PageID #: 561
           2.    The Court may exercise supplemental jurisdiction over the remaining claims and

  Mr. Yarger’s claims under 28 U.S.C. § 1367.

           3.    Venue is proper in this Court under 28 U.S.C. § 1391(b).

                                              FACTS

                                            The Parties

           4.    Mr. Yarger is a resident of Rhea County, Tennessee.

           5.    Marjorie Hodge (“Ms. Hodge”) is a resident of Rhea County, Tennessee.

           6.    Ms. Hodge is the personal representative of the Estate of Philip Hodge, her late

  husband, an estate being probated in Rhea County, Tennessee.

           7.    At the time of his death, Mr. Hodge was a resident of Rhea County, Tennessee.

           8.    Habco is organized, incorporated, and existing under the laws of the State of

  Tennessee with its principal place of business at 630 Pegasus Drive, Spring City, Tennessee 37381.

           9.    At all times relevant to this Counterclaim, Ms. Hodge was acting as an agent of

  Habco.

           10.   Lisa Kubelick (“Ms. Kubelick”) is a resident of Rhea County, Tennessee, who upon

  information belief, resides at 439 Ballard Str, Dayton, TN 37321.

           11.   Ms. Kubelick is Ms. Hodge’s daughter and Mr. Hodge’s stepdaughter.

           12.   Anthony Essex is a resident of Rhea County, Tennessee, who upon information

  belief, resides at 439 Ballard Str, Dayton, TN 37321.

           13.   Mr. Essex is Ms. Kubelick’s husband and Ms. Hodge’s son-in-law.

                  Mr. Yarger Took Over the Day-to-Day Operations of Habco

           14.   In or around January 2015, Mr. Hodge, the founder and owner of Habco, agreed to

  sell Habco to Mr. Yarger through a management leveraged buy-out.




                                     -2-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 2 of 16 PageID #: 562
         15.      This agreement (the “Agreement”) was never reduced to writing, but it consisted

  of several provisions, including that:

               a. Mr. Yarger was given control of Habco’s operations;

               b. Mr. Hodge would only be involved with Habco on an intermittent, consulting

                  basis—from both an engineering and a business advising perspective;

               c. Mr. Hodge would issue Mr. Yarger an about $10 million promissory note and

                  transfer all of Habco’s stock to Mr. Yarger (though slightly less than that, as Mr.

                  Hodge had transferred a negligible amount of stock to other individuals as

                  bonuses);

               d. Mr. Yarger would pay Mr. Hodge for the principal and interest on the promissory

                  note out of Habco’s revenues and profits;

               e. Until the parties reduced a final agreement to writing and the issuance of the

                  promissory note and the transfer of the Habco stock to Mr. Yarger, Mr. Yarger was

                  entitled to all profits from Habco other than those profits that Mr. Yarger and Mr.

                  Hodge agreed would be attributable to the to be issued promissory note during their

                  intermittent discussions regarding the revenue and profits of Habco and their tax

                  burdens ; and

               f. Until the parties reduced a final agreement to writing and the issuance of the

                  promissory note and the transfer of the Habco stock to Mr. Yarger, Mr. Yarger

                  would nonetheless be treated as the owner of Habco and could run Habco as he saw

                  fit, so long as Mr. Yarger and Mr. Hodge agreed on the amount of money to be

                  attributed to the purchase price and with the agreement that if Mr. Yarger left Habco

                  for any reasons before issuance of a promissory note and the transfer of the Habco




                                     -3-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 3 of 16 PageID #: 563
                 stock, that Mr. Yarger would be entitled to a full refund of all amounts he had

                 contributed toward the payment of the to be issued promissory note.

         16.     The Agreement was between Mr. Yarger and Mr. Hodge, who, upon information

  and belief, was the nearly sole stockholder of Habco.

         17.     Mr. Yarger and Mr. Hodge performed under the Agreement without ever reducing

  a final agreement to writing, issuing a promissory note, or transferring any Habco stock to Mr.

  Yarger.

         18.     Were it not for the Agreement and the promises by Mr. Hodge to Mr. Yarger to the

  same end, Mr. Yarger would not have continued to work for Habco, increase its assets, revenue

  and profits, and otherwise further its goodwill, to his own detriment, by among other things,

  shutting down his growing heating and air-conditioning business so that he could focus all of his

  efforts on growing Habco.

                Mr. Yarger Conferred a Benefit on Mr. and Ms. Hodge and Habco

         19.     Per the terms of the Agreement, from 2015 until shortly after Mr. Hodge’s death in

  2019, Mr. Yarger ran Habco.

         20.     Per the terms of the Agreement, Mr. Yarger was in charge of hiring and firing, other

  employment decisions, bidding on jobs, customer relations, human resources, selecting legal

  counsel, selecting outside accountants, employee remuneration, and any other decision that

  affected the day-to-day operations of Habco.

         21.     As a result of Mr. Yarger’s business savvy, Habco’s annual revenue and profits

  increased substantially under Mr. Yarger’s leadership, with the annual revenue climbing to over

  $7 million.




                                     -4-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 4 of 16 PageID #: 564
         22.     Mr. Yarger also added other assets to Habco, including additional trucks and other

  equipment.

         23.     For example, when Mr. Yarger took over day-to-day operations in 2015 Habco had

  only two trucks, two trailers, one forklift, and various welders and other miscellaneous tools, all

  of which was worth approximately $150,000 to $175,000 at most.

         24.     When Mr. Yarger separated from Habco in 2020, he left Habco with five diesel

  trucks, two enclosed and fully outfitted trailers, six open trailers, one enclosed trailer, a newer

  forklift, and many more welders and other miscellaneous tools, all of which was worth

  approximately $500,000.

         25.     Consistent with this increase in revenue, profit and assets, Mr. Yarger also

  expanded Habco’s customer base, adding many new customers, which was in addition to the

  strengthening of previous customers’ relationships with Habco.

         26.     Consistent with the Agreement, Mr. Yarger and Mr. Hodge agreed on an ongoing

  basis as to the amount of Habco profits to be remitted to Mr. Hodge and attributed to payment of

  the to be issued promissory note, with the remaining profits being the property of Mr. Yarger.

         27.     Mr. Yarger paid Mr. Hodge about $881,800 in 2015; $235,000 in 2016;

  $562,392.72 in 2017; $187,146.17 in 2018; and about $700,000 in 2019 out of Habco’s revenues

  and profits.

         28.     These payments to Mr. Hodge consisted of both direct payments to Mr. and Ms.

  Hodge and other expenses of Mr. and Ms. Hodge that were paid by Habco.

         29.     For example, in 2017, Mr. and Ms. Hodge bought a nearly half-million-dollar

  motorhome, which was paid for by Habco.




                                     -5-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 5 of 16 PageID #: 565
         30.     This motorhome expense was, at the agreement of Mr. Yarger and Mr. Hodge,

  attributed to payment of the to be issued promissory note.

         31.     In sum, Mr. Yarger paid Mr. and Ms. Hodge approximately $2.5 million out of

  Habco’s revenues and profits towards payment of the to be issued promissory note, which Mr.

  Yarger was otherwise entitled to receive.

         32.     Mr. Yarger was entitled to all profits of Habco, other than what Mr. Yarger and Mr.

  Hodge agreed to attribute to the to be issued promissory note, as reflected in the Agreement and

  the numerous statements by Mr. Hodge to this same end.

      Ms. Hodge Renounced the Agreement and Unilaterally Prohibited Mr. Yarger from
                       Running Habco in Breach of the Agreement

         33.     On August 23, 2019, Mr. Hodge died unexpectedly.

         34.     Mr. Yarger learned of his death through Ms. Hodge on or around the same day.

         35.     Mr. Yarger attempted to continue to run Habco exactly as he had run Habco before

  Mr. Hodge’s death.

         36.     However, Ms. Hodge refused to effectively communicate with Mr. Yarger,

  attempted to sabotage Mr. Yarger’s operation of Habco, and intentionally and successfully

  precluded Mr. Yarger from running Habco.

         37.     Upon information and belief, in or around September 2019, Ms. Hodge and Ms.

  Kubelick, acting on their own behalf and without authorization of Habco or Mr. Yarger, attempted

  to have certain Habco bank accounts frozen.

         38.     Ms. Hodge without Mr. Yarger’s knowledge or permission fired Habco’s corporate

  lawyer, Eric Butler, and accountant, Edgar Gee.

         39.     Mr. Yarger only learned of this information after receiving phone calls from Mr.

  Butler and Mr. Gee stating that they had been fired.



                                     -6-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 6 of 16 PageID #: 566
         40.      At the December 6, 2019, Habco board meeting, one of the few instances during

  this time period in which Ms. Hodge communicated with Mr. Yarger, Ms. Hodge unilaterally

  appropriated the title and role of Chief Executive Officer of Habco, and all of its attendant rights

  and responsibilities.

         41.      At this meeting, Ms. Hodge also informed Mr. Yarger that Mr. Yarger never had

  an enforceable agreement with Mr. Hodge for the purchase of Habco, that she was the sole owner

  of Habco and enjoyed sole control over its operations, that Mr. Yarger did not have any say in

  Habco’s operations, and otherwise disavowed the existence of the Agreement.

         42.      At the meeting, she finally informed Mr. Yarger of the actions she had taken to fire

  and replace Habco’s attorney and accountant.

         43.      At the meeting, Ms. Hodge gave orders to Mr. Yarger as to other aspects of the day-

  to-day operation of Habco, including employee remuneration and bonuses, the hiring of additional

  engineers, and the overall business model of Habco.

         44.      At this meeting, Ms. Hodge also stated that as sole owner of Habco, it was her

  intention to sell Habco on the public market.

         45.      Ms. Hodge’s actions left no choice for Mr. Yarger but to resign from Habco.

         46.      Until Mr. Yarger’s forced resignation following Ms. Hodge’s actions, Mr. Yarger

  continued to try and run Habco just as he had run it before Mr. Hodge’s death.

         47.      Ms. Hodge became the personal representative and sole beneficiary of the Estate of

  Philip Hodge.

         48.      Ms. Hodge’s unjust actions following Mr. Hodge’s death occurred while she was

  the personal representative and sole beneficiary of the Estate of Philip Hodge.




                                     -7-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 7 of 16 PageID #: 567
           49.   Thus, Ms. Hodge, in addition to being individually liable for her own actions, is

  liable for her actions as the Personal Representative of the Estate of Philip Hodge.

           50.   Furthermore, following Mr. Hodge’s death, Ms. Hodge purported to act on behalf

  of Habco as its majority shareholder and majority vote holder on Habco’s board.

           51.   As such, Ms. Hodge’s unjust actions following Mr. Hodge’s death occurred while

  she was the agent of Habco.

           52.   Thus, Ms. Hodge’s actions are attributable to Habco under the theory of vicarious

  liability.

     Ms. Hodge, Ms. Kubelick and Mr. Essex and Habco Converted Mr. Yarger’s Property

           53.   Mr. Yarger owned certain personal property he stored on his property located at

  24595 Rhea County Highway, Spring City, Tennessee 37381.

           54.   This is the same property which is the subject of Habco’s wrongful eviction claim

  against Mr. Yarger.

           55.   On or about March 28, 2020, Ms. Hodge, Ms. Kubelick, and Mr. Essex, acting on

  their own behalf and as agents of Habco, entered Mr. Yarger’s property located at 24595 Rhea

  County Highway, Spring City, Tennessee 37381, and without authorization took and retained Mr.

  Yarger’s personal property stored at this address, including a heating and air system, unit pads for

  the heating and air systems, plastic storage totes, rollup overhead drum door, two metal till

  hoppers, and a light.

           56.   When Mr. Yarger exercised his right to terminate the month-to-month lease of the

  subject real property, the previously mentioned items of personal property belonged to Mr. Yarger.

           57.   Ms. Hodge, Ms. Kubelick, and Mr. Essex, had no rights under the month-to-month

  lease, or otherwise, to take these items.




                                     -8-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 8 of 16 PageID #: 568
                                               COUNT I

                                      UNJUST ENRICHMENT

                   (Ms. Hodge, Individually and as the Personal Representative
                           of the Estate of Philip Hodge, and Habco)

         58.     The foregoing paragraphs are fully incorporated by reference herein.

         59.     Mr. Yarger conferred a benefit upon Mr. Hodge and, by Mr. Yarger’s direct

  payments and by her inheritance of Mr. Hodge’s assets and as the personal representative of his

  estate, Ms. Hodge, by paying them nearly $2.5 million toward the purchase price of Habco out of

  profits that Mr. Yarger was otherwise entitled to receive, increasing the assets, revenue and profits

  of Habco, and otherwise furthering the goodwill of Habco.

         60.     Mr. Hodge and, by her inheritance of Mr. Hodge’s assets and as the personal

  representative of his estate, Ms. Hodge, appreciated those benefits, as they now control all of the

  monies paid by Mr. Yarger, the increased revenue and profits, and the goodwill of Habco.

         61.     Furthermore, Mr. Yarger conferred a benefit upon Habco by increasing its assets,

  revenue and profits and otherwise furthering its goodwill.

         62.     Habco appreciated those benefits, as it now retains the increased assets, revenue

  and profits (to the extent not already remitted to Mr. Hodge and/or Ms. Hodge) and goodwill.

         63.     It would be inequitable for Mr. Hodge, Ms. Hodge, and Habco to retain these

  benefits given Ms. Hodge’s actions, which are attributable to Mr. Hodge’s estate and Habco, in

  breaching the Agreement between Mr. Hodge and Mr. Yarger and otherwise constructively

  discharging Mr. Yarger.

         64.     As a direct and proximate result of the inequitable retention of these benefits, Mr.

  Hodge, Ms. Hodge, and Habco have been unjustly enriched to the detriment of Mr. Yarger, for

  which Mr. Yarger is entitled to an award of damages.



                                     -9-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 9 of 16 PageID #: 569
         65.     As a result of Ms. Hodge’s malicious, intentional, fraudulent, and reckless conduct,

  Individually and as the Personal Representative of the Estate of Philip Hodge and as an agent of

  Habco, Mr. Yarger is entitled to punitive damages.

                                             COUNT II

                                   PROMISSORY ESTOPPEL

                  (Ms. Hodge, Individually and as the Personal Representative
                                of the Estate of Philip Hodge)

         66.     The foregoing paragraphs are fully incorporated by reference herein.

         67.     Mr. Hodge, on his own behalf and as an agent of Habco, made promises to Mr.

  Yarger consistent with the terms of the Agreement, including promising Mr. Yarger that Mr.

  Yarger would be given day-to-day operations of Habco and keep all profits of Habco and only pay

  Mr. Hodge an amount of money out of the profits as agreed during Mr. Yarger’s and Mr. Hodge’s

  periodic reviews.

         68.     This promise was unambiguous and definite; in fact, Mr. Yarger and Mr. Hodge

  acted in accordance with this promise for four years, without issue.

         69.     Mr. Yarger reasonably relied on this promise to his substantial economic detriment,

  as Mr. Yarger would not have agreed to the amounts to be attributed to the to be issued promissory

  note out of the Habco profits to which Mr. Yarger was entitled, continued to work for Habco,

  increase its revenue and profits, otherwise furthered its goodwill and ceased operating his heating

  and air-conditioning business had this promise not been made.

         70.     This substantial economic detriment was foreseeable to Mr. Hodge when he made

  the promise to Mr. Yarger.




                                     -10-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 10 of 16 PageID #: 570
            71.      Ms. Hodge, Individually and as the Personal Representative of the Estate of Philip

  Hodge, broke this promise by breaching this promise and otherwise constructively discharging Mr.

  Yarger.

            72.      As a direct and proximate result of these actions, Mr. Yarger has been harmed.

            73.      As a result of Ms. Hodge’s malicious, intentional, fraudulent, and reckless conduct,

  Individually and as the Personal Representative of the Estate of Philip Hodge, Mr. Yarger is

  entitled to punitive damages.

                                                COUNT III

                         IN THE ALTERNATIVE – BREACH OF CONTRACT

                      (Ms. Hodge, Individually and as the Personal Representative
                                    of the Estate of Philip Hodge)

            74.      The foregoing paragraphs are fully incorporated by reference herein.

            75.      Strictly in the alternative to Mr. Yarger’s equitable claims, there was a valid and

  enforceable agreement between Mr. Yarger and Mr. Hodge—the Agreement.

            76.      Upon information and belief, Ms. Hodge became responsible for executing the

  Agreement as Mr. Hodge’s personal representative and was the sole inheritor of this contract.

            77.      Mr. Hodge, through Ms. Hodge’s actions, breached the Agreement by, among other

  things:

                  a. Renouncing the existence of the Agreement;

                  b. Prohibiting Mr. Yarger from running the day-to-day operations of Habco;

                  c. Refusing to communicate with Mr. Yarger;

                  d. Attempting to freeze Habco’s bank accounts;

                  e. Firing Habco’s corporate accountant and lawyer;




                                     -11-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 11 of 16 PageID #: 571
               f. Unilaterally appropriating the title, and concomitant power, of Chief Executive

                  Officer of Habco;

               g. Refusing to allow Mr. Yarger to continue paying for his acquisition of Habco; and

               h. Retaining, Mr. Yarger’s monies that were paid to Mr. Hodge for purchase of Habco

                  stock.

         78.      Additionally, under this Agreement, Ms. Hodge, Individually and as the Personal

  Representative of the Estate of Philip Hodge, had a duty to exercise good faith and fair dealing in

  fulfilling the contractual obligations.

         79.      Ms. Hodge, Individually and as the Personal Representative of the Estate of Philip

  Hodge, breached the duty of good faith and fair dealing by, among things:

               a. Renouncing the existence of the Agreement;

               b. Prohibiting Mr. Yarger from running the day-to-day operations of Habco;

               c. Refusing to communicate with Mr. Yarger;

               d. Attempting to freeze Habco’s bank accounts;

               e. Firing Habco’s corporate accountant and lawyer;

               f. Unilaterally appropriating the title, and concomitant power, of Chief Executive

                  Officer of Habco;

               g. Refusing to allow Mr. Yarger to continue paying for his acquisition of Habco; and

               h. Retaining Mr. Yarger’s monies that were paid to Mr. Hodge for purchase of Habco

                  stock.

         80.      As a direct and proximately result of these actions, Mr. Yarger has suffered

  damages.




                                     -12-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 12 of 16 PageID #: 572
         81.      As a result of Ms. Hodge’s, malicious, intentional, fraudulent, and reckless conduct,

  Individually and as the Personal Representative of the Estate of Philip Hodge, Mr. Yarger is

  entitled to punitive damages.

                                              COUNT IV

                IN THE ALTERNATIVE – INTERFERENCE WITH CONTRACT

                   (Ms. Hodge, Individually and as the Personal Representative
                           of the Estate of Philip Hodge, and Habco)

         82.      The foregoing paragraphs are fully incorporated by reference herein.

         83.      Strictly in the alternative to Mr. Yarger’s equitable claims and to Mr. Yarger’s

  breach of contract claim against Ms. Hodge, Individually and as the Personal Representative of

  the Estate of Philip Hodge, there was a valid and enforceable agreement between Mr. Yarger and

  Mr. Hodge, and to the extent Ms. Hodge was not a party to the Agreement, she aware of the

  Agreement.

         84.      Habco, vicariously through its agents, Mr. and Ms. Hodge, was aware of the

  Agreement.

         85.      Ms. Hodge, and vicariously Habco, intended to induce a breach of the Agreement

  by:

               a. Renouncing the existence of the Agreement;

               b. Prohibiting Mr. Yarger from running the day-to-day operations of Habco;

               c. Refusing to communicate with Mr. Yarger;

               d. Attempting to freeze Habco’s bank accounts;

               e. Firing Habco’s corporate accountant and lawyer;

               f. Unilaterally appropriating the title, and concomitant power, of Chief Executive

                  Officer of Habco;



                                     -13-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 13 of 16 PageID #: 573
               g. Refusing to allow Mr. Yarger to continue paying for his acquisition of Habco; and

               h. Retaining, Mr. Yarger’s monies that were paid to Mr. Hodge for purchase of Habco

                  stock.

         86.      Ms. Hodge, and vicariously Habco, acted with malice.

         87.      As a direct and proximate result of these actions, Mr. Yarger has suffered damages.

         88.      Pursuant to Tennessee Code Annotated Section 47-50-109, Ms. Hodge’s

  inducement to and procurement of the breach of the Agreement entitles Mr. Yarger to treble the

  amount of his damages.

         89.      As a result of Habco’s and Ms. Hodge’s, Individually, malicious, intentional,

  fraudulent, and reckless conduct, Mr. Yarger is entitled to punitive damages.

                                              COUNT V

                                            CONVERSION

                  (Habco, Ms. Hodge, Individually, Ms. Kubelick, and Mr. Essex)

         90.      The foregoing paragraphs are fully incorporated by reference herein.

         91.      Mr. Yarger is the owner of certain personal property, including a heating and air

  system, unit pads for the heating and air systems, plastic storage totes, rollup overhead drum door,

  two metal till hoppers, and a light.

         92.      Ms. Hodge, Ms. Kubelick, and Mr. Essex, acting on their own behalf and as agents

  of Habco, intentionally and knowingly misappropriated this personal property by improper means

  by taking it and retaining it without authorization.

         93.      Ms. Hodge, Ms. Kubelick, Mr. Essex and Habco have used said property for their

  own benefit.

         94.      Ms. Hodge, Ms. Kubelick, Mr. Essex and Habco have intentionally exercised

  dominion over this property by refusing to return the property to Mr. Yarger.


                                     -14-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 14 of 16 PageID #: 574
            95.    The foregoing actions have defied Mr. Yarger’s, the true owner, rights.

            96.    As a direct and proximate result of the conversion, Mr. Yarger has suffered

  damages.

            97.    As a result of Habco’s, Ms. Hodge’s, Individually, Ms. Kubelick’s, and Mr. Essex’s

  malicious, intentional, fraudulent, and reckless conduct, Mr. Yarger is entitled to punitive

  damages.

            WHEREFORE, Mr. Yarger respectfully requests that this Court provide the following

  relief:

      a. That Mr. Yarger be awarded compensatory, incidental, and consequential damages,

            punitive damages, attorneys’ fees and costs, and pre- and post-judgment interest, all in an

            amount to be proven at trial.

      b. All other relief at law or in equity that this Court deems just and proper.

  Dated: September 11, 2020

                                                 By: /s/ Adam R. Duggan
                                                 Matthew W. Olinzock (BPR # 037948)
                                                 Adam R. Duggan (BPR # 035121)
                                                 Breeding Olinzock Carter Crippen, PC
                                                 800 South Gay Street, Suite 1200
                                                 Knoxville, TN 37929
                                                 Telephone: (865) 670-8535
                                                 Facsimile: (865) 670-8536
                                                 Email: matthew@breedinglaw.com
                                                         adam@breedinglaw.com

                                                 Attorneys for Defendants




                                     -15-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 15 of 16 PageID #: 575
                                   CERTIFICATE OF SERVICE

         I hereby certify that on September 11, 2020, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

  to all parties indicated on the electronic receipt. All other parties will be served by regular U.S.

  mail. Parties may access this filing through the Court’s electronic filing system.


                                                 Adam R. Duggan




                                     -16-
Case 1:20-cv-00120-CEA-SKL Document 53 Filed 09/11/20 Page 16 of 16 PageID #: 576
